DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action in response to the filing of the Application identified above including Claims filed on 03/01/2021. Claims 1 – 20 are examined.

Claim Objections
Claims 10 and 12 are objected to because of the following informalities:  
in claim 10 change “the diffuser” to - - the extended diffuser - - for proper clarity and antecedent basis; and
in claim 12 change “the supplemental flanges” to - - the annular supplemental flange - - for proper clarity and antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 7 – 12, 14, 15, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 3945759 (Bobo).
Regarding claims 1 and 14, Bobo discloses (figs. 1 – 5 below) a gas turbine engine apparatus (col. 2, I. 51) and bleed slot 38 apparatus, comprising: 
a compressor 10 (see fig. 1 below), a combustor (col. 3, I. 10), and a turbine (col. 3, I. 38) arranged in serial flow relationship, wherein the compressor includes: 
an annular compressor casing (12, 34); 
a stator row A (see fig. 1 below) disposed inside the compressor casing; 
a blade row B (see fig. 1 below) mounted for rotation about a centerline axis (center of structure in fig. 4; into page) inside the compressor casing; 
a bleed slot passing (38; or 38 and 41; see figs. 1 and 2 below) through a forward section (e.g. a section forward of stator blade at “18” in fig. 1 below) of the compressor casing, wherein the bleed slot is bounded by inboard C and outboard D walls (see fig. 2 below) defined within the forward section of the compressor casing, the bleed slot 38 having an inlet (at 38 in fig. 1 below) positioned axially between the stator row and the blade row (see fig. 1 below), the bleed slot extending along a slot axis (central axis corresponding with flow arrows in slot 38 in fig. 2 below), at least a portion of the bleed slot lying within an axial extent (see portion of bleed slot 38 between dashed lines in fig. 1 below) of the blade row; 
an array of struts interconnecting the inboard and outboard walls (strut is wall shown at pointer line 38 in fig. 2 below; there are a plurality of bleed slots or orifices 38 as shown in fig. 3 below such that there are also a plurality of struts each interconnecting the inboard and outboard walls of the compressor at respective bleed slots 38); and 
12, 34)), wherein at least a portion E (see fig. 2 below) of the supplemental flange is axially positioned within an axial extent of the bleed slot (see portion E between dashed lines in fig. 2 below), wherein the supplemental flange is cantilevered (the flange 36 is only supported at one end via structure 34, see fig. 2 below for example) and has a freestanding end (the end can be the aft end of structure 36 or the collective aft ends of structures 46; the term “freestanding” is interpreted as “Not supported by another structure”, Lexico online), and wherein the supplemental flange includes an enlarged portion at an outer periphery thereof (the radially outward portion of structure 36, or structures 36 and 46 combined), and a necked-down portion E (see fig. 2 below) adjacent the forward section of the compressor casing, wherein the necked-down portion is positioned axially between the inlet of the bleed slot and an outlet of the bleed slot (see portion E is in between dashed lines in fig. 2 below).

    PNG
    media_image1.png
    686
    1008
    media_image1.png
    Greyscale
[AltContent: textbox (A)][AltContent: arrow][AltContent: textbox (B)][AltContent: arrow][AltContent: arrow][AltContent: arrow]

    PNG
    media_image3.png
    764
    1068
    media_image3.png
    Greyscale
[AltContent: textbox (C)][AltContent: arrow][AltContent: textbox ()][AltContent: textbox (D)][AltContent: arrow][AltContent: textbox (E)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
Regarding claims 2 and 15, Bobo discloses the supplemental flange includes a pair of spaced-apart faces defining a V-shape therebetween (see V-shapes at 36 and also at 40 in fig. 2 above).
Regarding claims 5 and 18, Bobo discloses wherein the slot has an outlet positioned within the axial extent of the blade row (see outlet of slot 38 is in between dashed lines in fig. 1 above).
Regarding claim 7, Bobo discloses wherein an enlarged portion of the supplemental flange is radially spaced apart from an annular outer wall of the compressor casing (see enlarged portion at 36 in fig. 1 above is radially outward of annular outer wall at 12).
Regarding claim 8, Bobo discloses wherein the supplemental flange is positioned at an angle with respect to the bleed slot axis (the central axis of bolt 39 that can generally be a central axis of the supplemental flange is at an angle to bleed slot axis)
Regarding claims 9 and 20, Bobo discloses an extended diffuser (at 31 and 32 in fig. 1 above) having divergent walls positioned downstream of the bleed slot (see fig. 1 below).
Regarding claim 10
Regarding claim 11, Bobo discloses wherein the struts are to control a throat area 38 (the throat 38 is formed by the walls of the orifice 38, the struts forming the walls on respective circumferential sides of the of the orifice 38, i.e. the side at end of point line 38 in fig. 2 below and also the opposing side not shown in fig. 2) of the bleed slot (38, 41), the struts to improve a structural stiffness of the bleed slot (if there were no struts the bleed slot portion 38 would be a singular annular slot extending around the circumference of the compressor casing; the struts provide structural stability to the compressor casing and hence the bleed slot).
Regarding claim 12, Bobo discloses wherein the annular supplemental flange is incorporated to control a thermal response of the compressor casing (heat generated in the compressor can conduct through the annular supplemental flange and be removed by the bleed air traversing diffuser at 32 and 31 in fig. 1 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bobo in view of US 20040191058 A1 (Bauman ‘058).
Regarding claims 3, 4, 16 and 17, Bobo teaches the current invention as claimed and discussed above.  Bobo further discloses wherein the slot axis is disposed at an angle relative to the centerline axis (see fig. 1 above wherein center line axis is into page at center of figs. 3-5).  Bobo is silent the angle is 65[Symbol font/0xB0] or less relative to the centerline axis and the angle is 30[Symbol font/0xB0] to 65[Symbol font/0xB0] relative to the centerline axis.
Baughman ‘058 teaches (see figs. 1 and 1A) a compressor of a gas turbine and further teaches a bleed slot axis (at 504 or at right arrow of “D” in fig. 1A; the axis is not required to be a central axis) with an angle 65[Symbol font/0xB0] or less relative to the centerline axis and an angle is 30[Symbol font/0xB0] to 65[Symbol font/0xB0] relative to the centerline axis (see angle [Symbol font/0x71] in fig. 1A wherein the angle is formed with respect to the centerline axis 500 of the compressor (see par. 21, top) wherein the angle [Symbol font/0x71] is about 46[Symbol font/0xB0] or alternatively in ranges including or between 40[Symbol font/0xB0] and 50[Symbol font/0xB0] (see par. 22, top).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Bobo with the angle is 65[Symbol font/0xB0] or less relative to the centerline axis and the angle is 30[Symbol font/0xB0] to 65[Symbol font/0xB0] relative to the centerline axis as taught by Baughman ‘058 in order to facilitate to minimizing flow disturbance and increasing diffusion (and thereby minimizing pressure losses through the bleed port) (see Baughman ‘058 par. 22, bottom). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bobo in view of Pub. No.: US 2015/0132115 A1 (Wunderer).
As to claim 6, Bobo discloses the current invention as claimed and discussed above.  Bobo is silent wherein the inboard and outboard walls diverge from each other in a downstream direction relative to the bleed slot.
Wunderer teaches a compressor of a gas turbine (abstract) and further teaches inboard and outboard walls (see fig. 1 below) diverge from each other in a downstream direction relative to the bleed slot (at 3 in fig. 1) (see par. 20).

    PNG
    media_image5.png
    463
    626
    media_image5.png
    Greyscale
[AltContent: textbox (outboard wall)][AltContent: arrow][AltContent: textbox (inboard wall)][AltContent: arrow]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Bobo with the inboard and outboard walls diverge from each other in a downstream direction relative to the bleed slot as taught by Wunderer in order to facilitate lower aerodynamic pressure losses of the bleed air (see pars. 12 and 20) thereby improving compressor efficiency.

Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bobo in view of US Patent 5,231,825 (Baughman ‘825).
Regarding claim 13, Bobo discloses the current invention as claimed and discussed above.  Bobo further discloses at least one of the struts includes a leading edge (at 38 at the inlet of slot 38 in fig. 1 above) and a trailing edge (at the exit of the bleed slot 38 wherein bleed air enters cavity at 40 in fig. 1 above).  Bobo is silent the at least one of the struts includes a concave sidewall joined to a convex sidewall at the leading edge and the trailing edge.
Baughman ‘825 teaches struts 108 for a bleed slot 52 (see fig. 5) of a gas turbine 10 compressor 28 (see fig. 1) and further teaches at least one of the struts 108 includes a concave sidewall (e.g. see at 126 in fig. 10) joined to a convex sidewall (e.g. see at 108 in fig. 10) at the leading edge 112 and the trailing edge 116 (see figs. 10 and 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Bobo with the at least one of the struts includes a concave sidewall joined to a convex sidewall at the leading edge and the trailing edge as taught by Baughman ‘825 in order to facilitate reducing swirl 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patents 3632223 and 6783224 teach related supplemental flanges.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741